780 N.W.2d 841 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
John Vincent JONES, Defendant-Appellant.
Docket No. 139833. COA No. 284670.
Supreme Court of Michigan.
April 30, 2010.

Order
On order of the Court, the application for leave to appeal the August 25, 2009 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). For the benefit of amici, we note that the parties understand that the issues include: (1) whether the defendant, who had absconded on bond pending appeal after being sentenced, is entitled to credit for all time served in federal custody after federal authorities arrested him on the outstanding Michigan warrant in this case; and (2) whether this case is controlled by People v. Gallagher, 404 Mich. 429, 273 N.W.2d 440 (1979), and In re Carey, 372 Mich. 378, 126 N.W.2d 727 (1964). The parties shall submit supplemental briefs within 42 days of the date of this order addressing, in light of the concurrent nature of the federal and state sentences, why the amount of credit the defendant receives in this case should or should not depend on (1) whether the defendant has been sentenced for the federal offense; and (2) whether the defendant has received or might receive credit toward his federal sentence from the federal courts.
The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae. Other persons or *842 groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.